Case: 2:16-cv-00121-ALM-EPD Doc #: 97-4 Filed: 02/14/20 Page: 1 of 7 PAGEID #: 1731




                         EXHIBIT 4
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-4 Filed: 02/14/20 Page: 2 of 7 PAGEID #: 1732



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

KEN JOHANSEN, on behalf of himself and            :    Case No. 2:16-cv-00121
others similarly situated,                        :
                                                  :    Judge Marbley
       Plaintiff,                                 :
                                                  :    Magistrate Judge Deavers
v.                                                :
                                                  :
ONE PLANET OPS INC.,                              :
                                                  :
       Defendant.                                 :

     Declaration of Edward A. Broderick in Support of Motion for Final Approval

        I, Edward A. Broderick, declare under penalty of perjury:

        1.      I make this declaration in support of Plaintiff's Unopposed Motion for Final

 Approval of Class Action Settlement to describe the work that I and my co-counsel have done

 in identifying and investigating potential claims in the action and to set forth my qualifications

 to serve as class counsel, and to state that based on my experience in representing plaintiff

 classes in class actions, and cases brought under the 47 U.S.C. § 227, the Telephone Protection

 Act, I believe the proposed settlement in this case represents an excellent result for the

 proposed class and merits final approval from the Court.

        2.      I was involved in every stage of representing Plaintiff in this case, from pre-trial

 investigation, analysis of Plaintiff’s potential claims, and review of documents and discovery

 responses. I additionally participated in settlement negotiations and strategy, and contributed

 on preparing the proposed settlement agreement and motions for preliminary and final

 approval.

        3.      I am an attorney duly admitted to practice in the Commonwealth of

 Massachusetts, I am over 18 years of age, am competent to testify and make this affidavit on

 personal knowledge.
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-4 Filed: 02/14/20 Page: 3 of 7 PAGEID #: 1733




                                     Qualification of Counsel

        4.      I have extensive experience in the prosecution of class actions on behalf of

 consumers, particularly claims under the Telephone Consumer Protection Act, 47 U.S.C. §227.

 (“TCPA”). As a result of my extensive experience litigating TCPA class claims, I am well

 aware of the significant time and resources needed to litigate such actions, and my firm

 possesses the resources necessary to prosecute these actions successfully. My firm keeps

 contemporaneous time records, and the rates for our attorneys and personnel are commensurate

 with my experience and are commensurate with market rates in Boston for attorneys with similar

 levels of experience.

        5.      I am a 1993 graduate of Harvard Law School. Following graduation from law

 school, I served as a law clerk to the Honorable Martin L.C. Feldman, United States District

 Judge in the Eastern District of Louisiana.

        6.      Following my clerkship, from 1994 to December 1996, I was an associate in the

 litigation department of Ropes & Gray in Boston, where I gained class action experience in the

 defense of a securities class action, Schaeffer v. Timberland, in the United States District Court

 in New Hampshire, and participated in many types of complex litigation.

        7.      From January 1997 to March 2000, I was an associate with Ellis & Rapacki, a

 three-lawyer Boston firm focused on the representation of consumers in class actions.

        8.      In March 2000, I co-founded the firm of Shlansky & Broderick, LLP, focusing

 my practice on complex litigation and the representation of consumers.

        9.      In 2003, I started my own law firm focusing exclusively on the litigation

 consumer class actions.

        10.     A sampling of other class actions in which I have represented classes of

 consumers and been appointed class counsel follows:

                                                  2
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-4 Filed: 02/14/20 Page: 4 of 7 PAGEID #: 1734



    i.       In re General Electric Capital Corp. Bankruptcy Debtor Reaffirmation
             Agreements Litigation, (MDL Docket No. 1192) (N.D. Ill) (nationwide class
             action challenging reaffirmation practices of General Electric Capital
             Corporation, settlement worth estimated $60,000,000.)

    ii.      Hurley v. Federated Department Stores, Inc., et al, USDC D. Mass. Civil Action
             No. 97-11479-NG (nationwide class action challenged bankruptcy reaffirmation
             practices of Federated Department Stores and others; $8,000,000 recovery for
             class.)

    iii.     Valerie Ciardi v. F. Hoffman LaRoche, et al, Middlesex Superior Court Civil
             Action No. 99-3244D, (class action pursuant to Massachusetts Consumer
             Protection Act, M.G.L. c. 93A brought on behalf of Massachusetts consumers
             harmed by price-fixing conspiracy by manufactures of vitamins; settled for
             $19,600,000.)
    iv.      Shelah Feiss v. Mediaone Group, Inc, et al, USDC N. District Georgia, Civil
             Action No. 99-CV-1170, (multistate class action on behalf of consumers;
             estimated class recovery of $15,000,000--$20,000,000.)

    v.       Mey v. Herbalife International, Inc., Ohio County Circuit Court (West Virginia),
             Civil Action No. 01-cv-263. $7,000,000 TCPA class action settlement granted
             final approval on February 5, 2008 following the grant of a contested class
             certification motion.

    vi.      Mulhern v. MacLeod d/b/a ABC Mortgage Company, Norfolk Superior Court
             (Massachusetts), Civil Action No. 05-01619-BLS. TCPA class settlement of
             $475,000 following the grant of a contested class certification motion, granted
             final approval by the Court on July 25, 2007.

    vii.     Evan Fray-Witzer, v. Metropolitan Antiques, LLC, Suffolk Superior Court
             (Massachusetts), Civil Action No. 02-5827-BLS. After the grant of a contested
             class certification motion, a companion case went to the Massachusetts Supreme
             Judicial Court, which issued a decision finding insurance coverage. See Terra
             Nova Insurance v. Fray-Witzer et. al., 449 Mass. 206 (2007). There was then a
             TCPA class settlement of $1,800,000 which was granted final approval.

    viii.    Shonk Land Company, LLC v. SG Sales Company, Circuit Court of Kanswaha
             County (West Virginia), Civil Action No. 07-C-1800 TCPA class settlement for
             $2,450,000, final approval granted in September of 2009.

    ix.      Mann & Company, P.C. v. C-Tech Industries, Inc., USDC, D. Mass., Civil Action
             No. 1:08-CV-11312-RGS, TCPA class settlement of $1,000,000, final approval
             granted in January of 2010.

    x.       Evan Fray Witzer v. Olde Stone Land Survey Company, Inc., Suffolk Superior
             Court (Massachusetts), Civil Action No. 08-04165. TCPA class settlement
             $1,300,000 granted final approval on February 3, 2011.

                                              3
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-4 Filed: 02/14/20 Page: 5 of 7 PAGEID #: 1735



    xi.      Milford & Ford Associates, Inc. and D. Michael Collins vs. Cell-Tek, LLC,
             USDC, D. Mass., Civil Action No. 1:09-cv-11261-DPW. TCPA class settlement
             of $1,800,000, final approval granted August 17, 2011.

    xii.     Collins v. Locks & Keys of Woburn, Inc.., Suffolk Superior Court
             (Massachusetts), Civil Action No. 07-4207-BLS2, TCPA class settlement of
             $2,000,000 following the granting of a contested class certification motion,
             granted final approval on December 14, 2011.

    xiii.    Brey Corp t/a Hobby Works v. Life Time Pavers, Inc., Circuit Court for
             Montgomery County (Maryland), Civil Action No. 349410-V, TCPA class
             settlement of $1,575,000 granted final approval in March of 2012.

    xiv.     Collins, et al v. ACS, Inc. et al, USDC, D. Mass., Civil Action No. 10-CV-11912,
             TCPA class settlement $1,875,000 granted final approval on September 25, 2012.

    xv.      Desai and Charvat v. ADT Security Services, Inc., USDC, ND. Ill., Civil Action
             No. 11-CV-1925, TCPA class settlement of $15,000,000 granted final approval
             on June 21, 2013.

    xvi.     Kensington Physical Therapy, Inc. v. Jackson Therapy Partners, LLC, USDC, D.
             MD, Civil Action No. 11-CV-02467, TCPA class settlement of $4,500,000
             granted final approval on February 12, 2015.

    xvii.    Jay Clogg Realty Group, Inc. v. Burger King Corporation, USDC, D. MD., Civil
             Action No. 13-cv-00662, TCPA class settlement of $8,500,000 granted final
             approval on April 15, 2015.

    xviii.   Charvat v. AEP Energy, Inc., USDC, ND. Ill., 1:14-cv-03121, TCPA class
             settlement of $6,000,000 granted final approval on September 28, 2015.

    xix.     Mey v. Interstate National Dealer Services, Inc., USDC, ND. Ga., 1:14-cv-01846-
             ELR, TCPA class settlement of $4,200,000 granted final approval on June 8,
             2016.

    xx.      Philip Charvat and Ken Johansen v. National Guardian Life Insurance Company,
             USDC, WD. Wi., 15-cv-43-JDP, TCPA class settlement for $1,500,000 granted
             final approval on August 4, 2016.
    xxi.     Bull v. US Coachways, Inc., USDC, ND. Ill., 1:14-cv-05789, TCPA class
             settlement finally approved on November 11, 2016 with an agreement for
             judgment in the amount of $49,932,375 and an assignment of rights against
             defendant’s insurance carrier.

    xxii.    Toney v. Quality Resources, Inc., Cheryl Mercuris and Sempris LLC, et al.,
             USDC, ND. Ill., 1:13-cv-00042, TCPA class settlement of $2,150,000 was
             granted final approval on December 1, 2016 with one of three defendants, and an
             assignment of rights against defendant’s insurance carrier. Second settlement on
             behalf of class against two remaining defendants of $3,300,000 granted on

                                             4
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-4 Filed: 02/14/20 Page: 6 of 7 PAGEID #: 1736



              September 25, 2018.

    xxiii.    Smith v. State Farm Mut. Auto. Ins. Co. , et. al., USDC, ND. Ill., 1:13-cv-02018,
              TCPA class settlement of $7,000,000.00 granted final approval on December 8,
              2016.

    xxiv.     Mey v. Frontier Communications Corporation, USDC, D. Ct., 3:13-cv-1191-
              MPS, a TCPA class settlement of $11,000,000 granted final approval on June 2,
              2017.

    xxv.      Biringer v. First Family Insurance, Inc., USDC, ND. Fla., a TCPA class
              settlement of $2,900,000 granted final approval on April 24, 2017.

    xxvi.     Abramson v. Alpha Gas and Electric, LLC, USDC, SD. NY., 7:15-cv-05299-
              KMK, a TCPA class settlement of $1,100,000 granted final approval on May 3,
              2017.

    xxvii.    Heidarpour v. Central Payment Co., USDC, MD. Ga., 16-cv-01215, a TCPA
              class settlement of $6,500,000 granted final approval on May 4, 2017.

    xxviii.   Abante Rooter and Plumbing, Inc. v. New York Life Insurance Company, USDC,
              SD. NY., 1:16-cv-03588-BCM, a TCPA class settlement of $3,250,000 granted
              final approval on February 27, 2018.

    xxix.     Abramson v. CWS Apartment Home, LLC, USDC, WD. Tex., 16-cv-01215, a
              TCPA class settlement of $368,000.00 granted final approval on May 19, 2017.

    xxx.      Thomas Krakauer v. Dish Network, L.L.C., USDC MDNC, Civil Action No. 1:14-
              CV-333 on September 9, 2015. Following a contested class certification motion,
              this case went to trial in January of 2017 returning a verdict of $20,446,400. On
              May 22, 2017, this amount was trebled by the Court after finding that Dish
              Network’s violations were “willful or knowing”, for a revised damages award of
              $61,339,200. (Dkt. No. 338).

    xxxi.     Mey v. Got Warranty, Inc., et. al., USDC, NDWV., 5:15-cv-00101-JPB-JES, a
              TCPA class settlement of $650,000 granted final approval on July 26, 2017.

    xxxii.    Mey v. Patriot Payment Group, LLC, USDC, NDWV., 5:15-cv-00027-JPB-JES, a
              TCPA class settlement of $3,700,000 granted final approval on July 26, 2017.

    xxxiii.   Charvat and Wheeler v. Plymouth Rock Energy, LLC, et al, USDC, EDNY, 2:15-
              cv-04106-JMA-SIL, a TCPA class settlement of $1,675.000 granted final
              approval on July 31, 2018.

    xxxiv.    Mey v. Venture Data, LLC and Public Opinion Strategies, USDC, NDWV, 5:14-
              cv-123. Final approval of TCPA settlement granted on September 8, 2018.

    xxxv.     In Re Monitronics International, Inc. Telephone Consumer Protection Act

                                               5
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-4 Filed: 02/14/20 Page: 7 of 7 PAGEID #: 1737



             Litigation, USDC, NDWV, 1:13-md-02493-JPB-MJA, a TCPA class settlement
             of $28,000,000 granted final approval on June 12, 2018.


SIGNED UNDER PAINS AND PENALTIES OF PERJURY THIS 14th DAY OF FEBRUARY,
2020.

                                             /s/ Edward A. Broderick
                                             Edward A. Broderick




                                         6
